DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauka (US 20210331271 A1) in view of Narita (US 20210162505 A1).
With regards to claims 1, 4, 19, and 20, Nauka discloses a system and method for selective laser melting (SLM) additive manufacturing comprising: an energy source 180 configured to generate a beam of energy for creating a melt pool in a layer of feedstock material being selectively fused to make a part in an additive manufacturing operation [0024]; an optical sensor 103 configured to receive a signal reflected from the melt pool which is indicative of reflected detection beam of the feedstock material at a known location on a layer of the feedstock material while the feedstock material is being fused at the known location; and a controller responsive to the optical sensor and configured to receive and analyze data relating to the received signal to determine if an anomaly exists at the known location [0027, 0029, 0054] (Figs. 1 and 5). Nauka does not specifically teach wherein the reflected signal is a thermal emission signal indicative of a temperature of the melt pool formed on the feedstock material while the feedstock material is in a process of being melted and fused and further wherein the received signal travels co-axially with the energy beam for at least a portion of a length of travel of the energy beam. However, Narita teaches an additive manufacturing device and method comprising: monitoring the temperature of a feedstock material during beam irradiation with a pyrometer 40, 38a that receives a reflected beam, wherein the reflected beam travels co-axially with an energy beam for at least a portion of a length of travel of the energy beam (Fig. 2) [0008, 0077-0079] in order to detect defects being formed before the completion of forming a next layer [0007-0008]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Nauka with the claimed configuration as taught by Narita.
With regards to claims 2 and 3, Nauka discloses the claimed source [0024].
With regards to claim 5, Nauka in view of Narita teaches detecting manufacturing defects in-situ [0022], wherein a controller is configured to determine if the sensed formation of the object by the photodetector indicates that a defect has been formed [0027].
With regards to claim 6, Nauka discloses an optical beam [0022].
With regards to claim 7, Narita teaches the claimed dichroic mirror 43 (Fig. 2).
With regards to claim 8, Narita teaches a lens 33.
With regards to claim 9, Narita teaches the claimed mirror 32.
With regards to claim 10, Nauka discloses wherein controller is further configured to analyze the data pertaining to the received signal to determine if the anomaly comprises a defect [0027, 0029, 0054] (Figs. 1 and 5). Although Nauka does not explicitly teach identifying a defect in a struct being formed, such a modification would have been known and considered an obvious design choice. In addition, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
With regards to claim 11, Nauka discloses wherein the energy source, the optical source and the controller are further configured to operate as a laser powder bed fusion additive manufacturing operation [0014].
With regards to claims 12 and 21, Nauka does not teach the claimed controller. However, Narita teaches it was known to utilize statistical analysis to identify anomalies [0107]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Nauka with the claimed controller in order to identify different anomalies.
With regards to claims 13 and 22, Nauka discloses a system and method for selective laser melting (SLM) additive manufacturing comprising: a laser configured to generate a laser beam for creating a melt pool in a layer of feedstock material being selectively fused to make a part in an additive manufacturing operation [0024]; an optical sensor 103 configured to receive a signal reflected from the melt pool which is indicative of reflected detection beam of the feedstock material at a known location on a layer of the feedstock material while the feedstock material is being fused at the known location; and a controller responsive to the optical sensor and configured to receive and analyze data relating to the received signal to determine if an anomaly exists at the known location [0027, 0029, 0054] (Figs. 1 and 5). Nauka does not specifically teach a pyrometer, a dichroic mirror, and further wherein the reflected signal is indicative of thermal emission of the feedstock material while the feedstock material is in a condition forming a melt pool and being fused and further wherein the received signal travels co-axially with the energy beam for at least a portion of a length of travel of the energy beam. However, Narita teaches an additive manufacturing device and method comprising: monitoring the temperature of a feedstock material during beam irradiation with a dichroic mirror 43, and a pyrometer 40, 38a that receives a reflected beam, wherein the reflected beam travels co-axially with an energy beam for at least a portion of a length of travel of the energy beam (Fig. 2) [0008, 0077-0079], and further wherein it was known to utilize statistical analysis to identify anomalies [0107] in order to detect defects being formed before the completion of forming a next layer [0007-0008]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Nauka with the claimed configuration as taught by Narita.
With regards to claim 14, Narita teaches the claimed mirror 32.
With regards to claim 15, Nauka discloses the claimed configuration (Fig. 5).
With regards to claim 16, Narita teaches a lens 33.
With regards to claim 17, Nauka does not teach the claimed laser, although they were well known. Modifying Nauka with the one of a pulse laser and a continuous laser to produce a desired emission would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 18, Nauka does not teach the claimed controller. However, Narita teaches it was known to utilize statistical analysis to identify anomalies [0107]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Nauka with the claimed controller in order to identify different anomalies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884